UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


FRANK H. COFFMAN, II,                 
               Plaintiff-Appellant,
                 v.
METROPOLITAN LIFE INSURANCE                      No. 02-2128
COMPANY, d/b/a Metlife, d/b/a Met
Disability; AMERICAN HOME
PRODUCTS CORPORATION,
              Defendants-Appellees.
                                      
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                         (CA-00-1156-2)

                      Submitted: April 30, 2003

                      Decided: October 7, 2003

       Before MOTZ, KING, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Scott B. Elkind, Stephen F. Shea, ELKIND, SHEA & WASITIS, Sil-
ver Spring, Maryland, for Appellant. Erin Magee Condaras, JACK-
SON KELLY P.L.L.C., Charleston, West Virginia, for Appellees.
2              COFFMAN v. METROPOLITAN LIFE INSURANCE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Frank H. Coffman, II, appeals the district court’s order dismissing
his action for disability benefits filed under the Employee Retirement
Income Security Act of 1974 ("ERISA"). On appeal, Coffman, diag-
nosed with chronic fatigue syndrome ("CFS") in late 1996, asserts the
district court erred in granting summary judgment to the Appellees,
who denied him long-term disability benefits. We affirm.

   Coffman contends the district court misapplied the relevant stan-
dard of review in assessing his claim. Generally, an allegedly wrong-
ful denial of benefits is reviewed de novo, "unless the benefit plan
gives the administrator . . . discretionary authority to determine eligi-
bility for benefits or to construe the terms of the plan," in which case
the denial (if within the scope of the discretion that is explicitly or
implicitly conferred by the plan), is reviewed for abuse of discretion.
Rego v. Westvaco Corp., 319 F.3d 140, 146 (4th Cir. 2003) (quoting
Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). In
such cases, the benefits determination will not be disturbed provided
it is reasonable; that is, if it is "the result of a deliberate, principled
reasoning process" supported by substantial evidence. Brogan v. Hol-
land, 105 F.3d 158, 161 (4th Cir. 1997). However, if the plan’s
administrator is also its insurer, courts must, on a case-by-case basis,
adjust for the resulting potential conflict of interest by modifying the
deference of their review and requiring a greater showing that the
challenged decision is objectively reasonable. See Elliott v. Sara Lee
Corp., 190 F.3d 601, 605 (4th Cir. 1999).

   We find the district court properly applied an abuse of discretion
standard of review. We have previously found language similar to
that found in Coffman’s benefits plan to vest administrators with dis-
cretion. See Ellis v. Metro. Life Ins. Co., 126 F.3d 228, 230, 233 (4th
Cir. 1997). Further, Coffman’s efforts to demonstrate a material con-
              COFFMAN v. METROPOLITAN LIFE INSURANCE                3
flict of interest are unpersuasive. The denial of Coffman’s benefits
was based on the lack of both a consensus diagnosis and objective
medical support for Coffman’s claimed disability, as well as video-
tape evidence suggesting Coffman exaggerated the severity of his ill-
ness. We therefore conclude that Coffman failed to demonstrate that
the Appellees’ decision to deny him benefits was not the result of a
deliberate, principled reasoning process supported by substantial evi-
dence.

   Accordingly, we affirm the district court’s order for the reasons
stated in its comprehensive opinion. See Coffman v. Metro. Life Ins.
Co., No. CA-00-1156-2 (S.D.W. Va. Sept. 3, 2002). We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED